               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                       No. 5:05-CR-159-lH
                        No. 5:06-CR-17-lH

UNITED STATES OF AMERICA,



     v.
                                                  ORDER

TONY RONALD GARCIA,

     Defendant.




     This matter is before the court on defendant's prose motion

for early termination of his supervised release terms in the above-

captioned cases.     The court has carefully considered the motion

and the conduct of defendant while on supervised release.          Being

satisfied that     termination   is warranted by the   conduct   of the

defendant and the interests of justice,      the court hereby grants

the motion and terminates said terms of supervised release and

discharges the defendant from supervision.

     This 9th day of December 2019.




                            Senior United State   District Judge
At Greenville, NC
#35
